DETAILED ACTION

1.	Claims 1-14 are pending in the application.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

 

Claim Rejections - 35 USC § 102


4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (EP 0428942A2).
	Young was cited in the IDS filed 05/07/2021.

6.	As to claim 1, Young discloses a fused vector multiplier for computing an inner product between vectors (Page 21, lines 41-42 multiplier/accumulator is multiplier having an accumulator at the output; and page 2, lines 5-8 multiplication between two operands), comprising: 
multiple multiplication sub-units configured to perform multiplication between a multiplier number vector and a multiplicand vector (array 70 of figure 8 and multiplication of figure 4); 
wherein the multiplier number vector includes one or more first elements and the multiplicand vector includes one or more second elements (fig. 8, 8a, and 8b), and 

multiply each of the one or more least significant bits with a respective one of the one or more second elements (Page 17 line 25-page 18, line 5 multiplication), and 
remove the retrieved one or more least significant bits from each of the one or more first elements (Page 17 line 25-page 18, line 5); 
an adder tree configured to add results output from the multiplication sub- units (Page 7, lines 5-6, partial products provided to Wallace Tree adder array); and 
a result register configured to store addition results output from the adder tree and feed the addition results back to the adder tree (fig 8, accumulator register 100 from final adder). 

7.	As to claims 2 and 9, Young discloses wherein each of the multiplication sub-units includes a first shift register for retrieving the one or more least significant bits from the first elements of the multiplier number vector (Page 18, lines 44-48).

8.	As to claims 3 and 10, Young discloses wherein each of the multiplication sub-units further includes a second shift register configured to left shift a result of multiplication between each of the one or more least significant bits and one of the one or more second elements (Page 18, lines 44-48).

As to claims 4 and 11, Young discloses wherein each of the multiplication sub-units includes an input selection circuit configured to 31Attorney Docket No.: 81010-000080CON2Getech Law LLCperform a bitwise AND operation between each of the one or more least significant bits and one of the one or more second elements respectively, and send the result to the second shift register (AND logic figs. 2 and 11).

10.	As to claims 5 and 12, Young discloses wherein each of the multiplication sub-units is configured to respectively retrieve two least significant bits of each of the one or more first elements (Page 17, lines 25-29, adding to the least significant bits).

11.	As to claims 6 and 13, Young discloses wherein the second shift register is configured to determine a count of bits to be left shifted based on an ordinality of the current left shift operation (Page 18, lines 44-48). 

12.	As to claim 8, the claim is rejected for similar reasons as claim 1 above.  




	 Allowable Subject Matter
13.	Claims 7 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


14.	The following is a statement of reasons for the indication of allowable subject matter:  
Young teaches the claimed limitations as recited in the claims, however, Young does not teach or suggest at least “wherein, the second shift register is configured to determine the count of bits to be left shifted for an ith left shift operation based on a following equation: (i-1)*n+(j-1), in which i indicates the ordinality of a current left shift operation, n indicates a count of the least significant bits, and j indicates a position of a current bit in the least significant bits;” as recited in dependent claims 7 and 14.

 
Conclusion


15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. 2014/0006467 – related to providing double rounded combined floating-point multiply and add functionality as scalar or vector SIMD instructions or as fused micro-operations. Embodiments include detecting floating-point (FP) multiplication operations and subsequent FP operations specifying as source operands results of the FP multiplications. The FP multiplications and the subsequent FP 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MICHAEL D. YAARY/PRIMARY EXAMINER, ART UNIT 2182